 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
--------------------------------------- X
UNITED STATES OF AMERICA,
                         Plaintiff,
                                            NOT FOR PUBLICATION
             -against-                      MEMORANDUM & ORDER
                                            17-CV-7563 (KAM)
ANGELA I. JAQUEZ,
                         Defendant.
--------------------------------------- X


MATSUMOTO, United States District Judge:
          Plaintiff United States of America (“plaintiff”)

commenced this action seeking payment for the indebtedness of

defendant Angela I. Jaquez (“Jaquez” or “defendant”).    (See ECF

No. 1, Complaint, dated Dec. 26, 2017 (“Compl.”).)    Presently

before the court is plaintiff’s unopposed motion for default

judgment against defendant Jaquez.    (ECF No. 9, Motion for a

Default Judgment, dated Apr. 18, 2011 at 1.)    The motion seeks a

judgment of the amount owed in principal and interest from a

promissory note, as well as reimbursement for the plaintiff’s

counsel’s out-of-pocket costs from serving the summons and

complaint.    (ECF No. 9-1, Affirmation in Support of Motion for

Entry of A Default Judgment, dated March 19, 2018.)    For the

reasons set forth below, plaintiff’s motion for default judgment
is denied without prejudice to renew after the plaintiff

provides specific information regarding the $0.27 per diem

interest calculations, which should include the starting date

for interest accrual.   Once the plaintiff sets forth the

appropriate calculation of interest and establishes the amount

of damages to date, the plaintiff may renew its motion to enter

default.



                             BACKGROUND


           On December 29, 2017, plaintiff filed the instant

Complaint against defendant.   (See generally Compl.)   Service of

process was effected on January 22, 2018 at defendant’s

residence by leaving the summons and complaint with an adult co-

tenant.    (ECF No. 6, Affidavit of Service, dated Jan. 23, 2018.)

These documents were also mailed to the defendant’s residence

via First Class Mail on January 23. 2018.   (Id.)   The Complaint

alleges that on or about May 1, 1999, defendant executed a

promissory note “to secure loan(s) of $4,487.00,” and the funds

were disbursed on August 31, 1999 through January 1, 2000 “at a

variable rate of interest to be established annually by the

Department of Education.”   (Compl. at 3, Ex. A., Certificate of

Indebtedness.)   The loan holder demanded payment according to

the note terms and credited $2,098.35 to the outstanding



                                  2
principal; the defendant subsequently defaulted on the

obligation on August 18, 2006.    (Id.)   Due to the default, the

loan guarantor “paid a claim in the amount of $2,388.65 to the

holder . . .[and] attempted to collect this debt from the

[defendant].”   (Id.)   The guarantor was not able to collect the

full amount due and assigned its right and title to the loan to

the Department of Education on September 29, 2014.    (Id.)   The

United States claims that it is now owed a principal of

$2,388.65 and interest accruing at a 4.08% annual rate, a $0.27

daily rate through June 30, 2018, “and thereafter at such rate

as the Department establishes pursuant to section 427A of the

Higher Education Act of 1965, as amended, 20 U.S.C. 1077a.”

(Id.)   Plaintiff does not provide further detail regarding the

date that interest in the amount of $0.27 started to accrue.

           On March 14, 2018, plaintiff requested a notation of

default, stating that the defendant failed to file an answer or

otherwise respond to the complaint.    (ECF No. 7, Affirmation

Requesting Notation of Default, dated March 13, 2018.)     On March

16, 2018, the Clerk of the Court noted the entry of default

pursuant to Fed. R. Civ. P. 55(a).    (ECF No. 8, Entry of

Default, dated March 16, 2018.)




                                  3
                              DISCUSSION

          A. Standard for Default Judgment

            The Federal Rules of Civil Procedure have prescribed

procedural steps for entering a default judgment.    See Fed. R.

Civ. P. 55.    The procedure “following a defendant’s failure to

plead or defend as required by the Rules begin[s] with the entry

of default by the clerk.”    Meehan v. Snow, 652 F.2d 274, 276 (2d

Cir. 1981).    Rule 55(a) states that “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.”    Fed. R.

Civ. P. 55(a).    “Then, pursuant to Rule 55(c), the defendant has

an opportunity to seek to have the default set aside.    If that

motion is not made . . ., and if no hearing is needed to

ascertain damages, judgment by default may be entered by the

court.”    Meehan, 652 F.2d at 276.

            “[I]t is well established that ‘[w]hile a party’s

default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of

damages.’”    Cement & Concrete Dist. Council Welfare Fund,

Pension Fund, Annuity Fund, Education & Training Fund & Other

Funds v. Metro Found. Contractors Inc. (citation omitted).

Moreover, “[e]ven when a default judgment is warranted based on

a party’s failure to defend, the allegations in the complaint


                                  4
with respect to the amount of the damages are not deemed true.

The district court must instead conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.”

Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155

(2d Cir. 1999).

            Rule 55 states that “[t]he court may conduct hearings

or make referrals . . . when, to enter or effectuate a judgment,

it needs to: (A) conduct an accounting; (B) determine the amount

of damages; (C) establish the truth of any allegation by

evidence; or (D) investigate any other matter.”     Fed. R. Civ. P.

55(b)(2).   “By its terms, 55(b)(2) leaves the decision of

whether a [damages] hearing is necessary to the discretion of

the district court.”    Fustok v. ContiCommodity Services, Inc.,

873 F.2d 38, 40 (2d Cir. 1989).    A hearing is unnecessary “as

long as [the district court] ensure[s] there [i]s a basis for

the damages specified in a default judgment.”     Id.

       B. Application

            As a threshold matter, defendant has not attempted to

defend herself in the present action.     Based on the evidence in

the docket, the court finds that defendant has had sufficient

notice of the present litigation.     On January 22, 2018, a true

copy of the summons and complaint was left with a person of

suitable age and discretion at the residence of defendant.      (ECF

No. 6, Affidavit of Service, dated Jan. 23, 2018.)      The same


                                  5
documents were also mailed to the defendant’s residence via

First Class Mail on January 23. 2018.   (Id.)   Then, on March 14,

2018, plaintiff served the defendant with a copy of the request

for a notation of default.   (ECF No. 7-2, Certificate of Service

regarding Affirmation Requesting Notation of Default, dated

March 14, 2018.)   Finally, on March 20, 2018, plaintiff served

the defendant with the motion for default judgment and

supporting papers.   (ECF No. 9-5, Certificate of Service

regarding Motion for Default Judgment, dated March 20, 2018.)

The court therefore finds that defendant has willfully and

deliberately failed to plead or defend her interest in this

action.   Further, defendant has not moved to set aside the entry

of default.   Accordingly, a default judgment will be entered

against defendant Jaquez if plaintiff provides additional

information regarding the accrual of interest.

          The court also finds that the plaintiff has not

provided sufficient evidence upon which to base an award of

damages because additional information is needed to finalize the

interest component of the damages amount.   The plaintiff has

requested a judgment for the payment of a loan’s principal and

interest, as well as plaintiff’s attorney’s costs for serving

the summons and complaint; the plaintiff’s attorney is not

requesting fees.   (ECF No. 9-1, Affirmation in Support of Motion

for Entry of A Default Judgment, dated March 19, 2018.)     In


                                 6
support of these requests, the plaintiff has provided a

Certificate of Indebtedness, which was certified under penalty

of perjury by a Department of Education loan analyst, as an

attachment to the complaint.     (Compl. at 3, Ex. A., Certificate

of Indebtedness.)     The original loan amount in the Certificate

of Indebtedness matches the original amount requested by the

defendant in her promissory note, which the plaintiff has also

provided.   (ECF No. 9-3, Application and Promissory Note for

Federal PLUS Loan, dated May 1, 1999.)      The plaintiff has

described the remaining principal balance amount, the total

amount of interest accrued through March 19, 2018, and

instructions for calculating interest after March 19, 2018.

(Compl. at 3, Ex. A., Certificate of Indebtedness; Exhibit 9-2,

Proposed Default Judgment Order.)      The calculation rate for

interest after March 19, 2018 only applies to a period of time

through June 30, 2018, and the plaintiff does not disclose when

interest started to accrue.     (See Compl. at 3, Ex. A.,

Certificate of Indebtedness; see also FEDERAL STUDENT AID,

https://studentaid.ed.gov/sa/types/loans/interest-rates (last

visited Dec. 17, 2018) (“Most loans (excluding Perkins Loans)

first disbursed prior to July 1, 2006, have variable interest

rates that are effective July 1 of one year through June 30 of

the following year.    Interest rates for these loans are not

displayed on this site.”).)    Finally, the plaintiff has provided


                                   7
a receipt for its attorney’s costs incurred from serving the

defendant.    (ECF No. 9-4, Invoice, dated January 30, 2018.)



                             CONCLUSION

           For the forgoing reasons, the court hereby denies

without prejudice to renew plaintiff’s motion for entry of

default judgment against defendant.

           The plaintiff calculates the damages amount as

follows:

             Principal Balance:                    $2,3888.65
             Total Interest Accrued From ____ to
             March 19, 2018:                       $1,1113.23
             Plaintiff’s Costs:                    $77.08
             Plaintiff’s Submitted Subtotal:       $3,578.96
             Additional Interest Accrued from
             March 19, 2018 to June 30, 2018 at
             $0.27/day (103 days):                 $27.81
             Additional Interest accrued from
             July 1, 2018 to ____(date of
             renewed motion) at $_/day (_ days):   TBD
             Interest Subtotal:                    TBD
             Total Due:                            TBD


           Plaintiff is ordered to renew its motion to enter

default establishing the interest calculation from the date of

accrual to the date of the renewed motion.    Plaintiff will not

be entitled to any damages until the court has been given a




                                  8
basis for awarding interest from the date of accrual through the

date of plaintiff’s subsequent motion to enter a default

judgment.

            Plaintiff is directed to serve a copy of this

Memorandum and Order on defendant and file a declaration of

service by December 28, 2018.



SO ORDERED.

Dated:      December 19, 2018
            Brooklyn, New York

                                       ___________/s/_____________
                                       Hon. Kiyo A. Matsumoto
                                       United States District Judge
                                       Eastern District of New York




                                  9
